Title: From Thomas Jefferson to United States Senate, 28 February 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States. 
                        Feb. 28. 1807.
                  
                        I nominate Meriwether Lewis of Virginia to be Governor of the territory of Louisiana.
                        William Clarke of Indiana, now a 1st. Lieutt. of the regiment of artillerists to be promoted to the
                            rank of Lieutenant Colonel in the 2d. regiment of infantry v. Thos. Cushing promoted.
                        Thomas Todd of Kentucky to be an associate justice of the Supreme court of the United States.
                        James Tremble of Tennissee to be attorney for the US. in the district of East Tennissee.
                        Levi Barber of Ohio to be Reciever of public monies at Marietta.
                        Edmund H. Taylor of Kentucky to be Reciever of the public monies at Detroit.
                        
                            Th: Jefferson
                     
                            
                        
                    